DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims (11 and 19) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (1) “a plurality of mobile transceiver units, at least one of the plurality of mobile transceiver units being configured to determine a position of a selected mobile transceiver unit of the plurality of mobile transceiver units in a three-dimensional space” in claim 11; (2) “at least one of the plurality of mobile transceiver units being configured to determine a position of a selected mobile transceiver unit of the plurality of mobile transceiver units in a three-dimensional space…; wherein the indoor location system is configured to provide data on a position of at least one mobile transceiver unit of the plurality of mobile transceiver units in the manufacturing plant; and a manufacturing execution system configured to include the data on the position of the at least one mobile transceiver unit to a corresponding object assigned to the at least one mobile transceiver unit in a production control” in claim 19.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 

A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 4-5, 7-8, 10-11, 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amann (US 20170039516) (hereinafter Amann).

    PNG
    media_image1.png
    391
    506
    media_image1.png
    Greyscale

	Regarding claims 1, 11 and 19:
As shown in figures 1-10, Amann discloses a method for production control, supported by an indoor localization, of process sequences in industrial processing of workpieces for manufacturing end products (abstract, par 0007), the method comprising: 
identifying one of a plurality of mobile transceiver units (wireless beacons interpreted to be mobile transceiver units.  See abstract) of an indoor location system (work areas of the facility interpreted to be indoor location.  See abstract) as a mobile transceiver unit to be located during a position determination process (abstract, par 0007), 
wherein at least one of the plurality of mobile transceiver units is configured to determine a position of a selected mobile transceiver unit of the plurality of mobile transceiver units in a three-dimensional space (abstract, par 0032, 0037-0041, 0084, 0087), 
wherein each of the plurality of mobile transceiver units is spatially assignable to a corresponding object from a group of objects within a framework of process sequences (see figure1 and 5-6, abstract, par 0032, 0037-0041, 0084, 0087), 
wherein each of the group of objects is movable in one or more dimensions in the three-dimensional space (abstract, par 0032, 0037-0041, 0084, 0087), and 
wherein the mobile transceiver unit to be located is assigned to a target object of the group of objects (see figure1 and 5-6, abstract, par 0032, 0037-0041, 0084, 0087); 
identifying at least one mobile transceiver unit of the plurality of mobile transceiver units as at least one mobile transceiver unit whose position is temporarily known (par 0029, 0041, 0071), which during the position determination process is locally located at a position known to an analyzer of the indoor location system (see figure1 and 5-6, abstract, par 0032, 0037-0041, 0084, 0087); 
determining, by the analyzer, location information of the target object by performing a position determination of the mobile transceiver unit to be localized based on run times of electromagnetic signals between the at least one mobile transceiver unit whose position is temporarily known and the mobile transceiver unit to be localized (par 0026-0027, 0112, 0120); and 
integrating the determined location information of the target object into the production control (see figure1 and 5-6, abstract, par 0032, 0037-0041, 0084, 0087).

Regarding claim 2:
Amann further discloses determining a position of the mobile transceiver unit to be localized in a localizing area that is spanned by mobile transceiver units whose positions are temporarily known (par 0026-0027, 0112, 0120).

Regarding claim 4:
Amann further discloses measure positions of the plurality of mobile transceiver units (par 0018); and store associated position data sets of the mobile transceiver units whose positions are temporarily known (par 0026).

Regarding claim 5:
(figures 6 show a subgroup localizing area that is spanned by a subgroup (see 620, 622, 624… in figures 6),of the plurality of wireless beacons (mobile transceiver units)).

Regarding claim 7:
Amann further discloses detecting a beginning and an end of a movement of the mobile transceiver unit to be localized with the at least one mobile transceiver unit whose position is temporarily known and with a sensor system (accelerometer interpreted to be a sensor system) provided in the mobile transceiver unit to be localized (par 0086, 0091-0092).

Regarding claim 8:
Amann further discloses referencing the position of the at least one mobile transceiver unit whose position is temporarily known in a manufacturing plant coordinate system (par 0111-0112); and determining a position of the mobile transceiver unit to be localized in the manufacturing plant coordinate system (par 0111-0112).

Regarding claim 10:
Amann further discloses wherein the group of objects comprises at least one of: a workpiece, a workpiece transport device, a machine tool, a manufacturing tool (objects in manufacturing facility interpreted to be manufacturing tool.  See par 0105), or a worker involved in the industrial processing.
Regarding claim 13:
Amann further discloses wherein at least one of the plurality of mobile transceiver units has a display configured to display at least one of: 
information of a corresponding object assigned to a first one of the plurality of mobile transceiver units (par 0026-0027, 0112, 0120), or 
a position of a second one of the plurality of mobile transceiver units in the three- dimensional space that corresponds to a site plan of a manufacturing plant coordinate system.  

Regarding claim 14:
Amann further discloses wherein each of the plurality of mobile transceiver units comprises a respective position signal module (par 0075, 0121), and wherein the position signal modules of the plurality of mobile transceiver units are configured as part of a location system configured to operate in a range of 1 to 200 GHz transmission and reception frequency (par 0075, 0121).  

Regarding claim 15:
Amann further discloses wherein the location system is based on Ultra Wide Band (UWB) technology (Bluetooth technology interpreted to be Ultra Wide Band (UWB) technology).  See par 0129.  Also see Wikipedia: https://en.wikipedia.org/wiki/Bluetooth).


Regarding claim 16:
Amann further discloses wherein at least one of the position signal modules is configured to perform at least one of: 
receiving energy from a power source of an associated mobile transceiver unit for operation (see power supply 110 in figure 1), or 
setting time delays between received signals and transmitted signals, and 
wherein the at least one of the position signal modules comprises at least one of: a signal receiver, a signal transmitter, and an antenna system for receiving and transmitting signals (par 0074, 0100), a signal processor configured to process the received signals and cause signals to be emitted, or the power source of the associated mobile transceiver unit.  

Regarding claim 17:
Amann further discloses wherein at least one mobile transceiver unit of the plurality of mobile transceiver units comprises a sensor system, and wherein the sensor system is configured to generate a state signal when a state of the at least one mobile transceiver unit is detected, in which the at least mobile transceiver unit is configured for position determination (par 0010-0013, 0023).  

Regarding claim 18:
Amann further discloses wherein the sensor system comprises at least one of an acceleration sensor (par 0011, 0024), an orientation sensor, or a barometer sensor.
Allowable Subject Matter
8.	Claims 3, 6, 9, 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, Amann does not teach or suggest 
wherein the indoor location system further comprises at least one spatially fixedly installed transceiver, and wherein the analyzer is configured to perform position determinations in position determination processes in a localizing area spanned by the plurality of mobile transceiver units in dependence on a position of the at least one spatially fixedly installed transceiver and positions of mobile transceiver units whose positions are temporarily known to the analyzer during the position determination processes in the plurality of mobile transceiver units.
The prior art of record, Amann also does not teach or suggest transferring information of the subgroup localizing area to a further analyzer of a further location system by transmitting position information of the subgroup of the plurality of mobile transceiver units to establish a localizing area of the further analyzer with mobile transceiver units of the further location system.
The prior art of record, Amann also does not teach or suggest wherein the mobile transceiver unit to be localized is spatially fixedly assigned to the target object by attaching the mobile transceiver unit to be localized to the target object or depositing the mobile transceiver unit to be localized in a spatial surrounding area of the target object, and wherein a position of the mobile transceiver unit to be localized represents specific location information for the target object in a localizing area.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/           Primary Examiner, Art Unit 2631